— Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (D’Emic, J.), imposed December 14, 2011, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
Contrary to the People’s contention, the defendant did not validly waive his right to appeal (see People v Bradshaw, 18 NY3d 257, 265 [2011]; People v Lopez, 6 NY3d 248, 256 [2006]). Thus, review of his excessive sentence claim is not precluded. However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Eng, EJ., Dillon, Chambers and Austin, JJ., concur.